Title: From James Madison to Edmund Pendleton, 23 February 1793
From: Madison, James
To: Pendleton, Edmund


Dear Sir
Philada. Feby. 23. 1793.
Since we had the pleasure of Col: Taylor’s arrival I have left in his better hands the trust of keeping you supplied with whatever communications might interest or amuse you. As the political scene here, is however soon to be suspended, I can not refuse myself the last opportunity I shall have before a dispersion of the dramatis personæ takes place, of enjoying the pleasure I always feel in tendering my respects & affection, as well as testifying the high value I set on your correspondence.
I sieze the opportunity in this case with the more avidity, as it permits me at the same time, to tell you how much we have been charmed with the successor to Col: R. H. L. & to entreat your co-operation with a number of his other friends in overcoming his repugnance to his present station. His talents during the fraction of time he has been on the federal theatre have been of such infinite service to the republican cause, and such a terror to its adversaries, that his sudden retirement, on which he is strongly bent, ought to be regarded as a public calamity, and counterworked by all the means his friends can use. We think it essential that he should be prevailed on to prolong his stay in the Govt. at least through the next session, which will form a critical epoch in our political History. Much will depend on the turn our affairs will then take; and that will depend not a little on the character which Virginia in particular will exhibit in the National Councils. In this view it is to be desired that her weight of talents in one branch shd. correspond with her force of numbers in the other. The figure she is to make in the latter with respect to talents will depend on the issue of the approaching elections. We understand in general that there will be no scarcity of competitors; but our information is too defective for an accurate conjecture of the result. Your district has been said to abound more than any other in candidates. Mr. C. I presume is most distinguished for parliamentary talents and activity, and on that score claims a favorable wish, if the course he would be likely to take should furnish no objection, of which those most in the knowledge of his politics are the best judges.
You will have discovered from the Newspapers that a pretty interesting scrutiny has been started into the administration of the Treasy. Department. The documents furnished shew that there has been at least a very blameable irregularity & secrecy in some particulars of it, and many appearances, which at least require explanation. With some, suspicions are carried very far; others resolve the whole that is wrong, into favoritism to the Bank &c. whilst the partizans of the Fisc either see nothing amiss, or are willing to ascribe every thing that is so to venial if not laudable motives.
The Jany. Packet has just arrived at N. Y. Her budget is not yet fully opened to the public. The Govt. of Engd. it is said remains firm in the saddle notwithstanding the spurrs which Mr. Payne has so vigorously applied to the people. Whether a war is to be forced with France is still uncertain; tho’ the affirmative is most countenanced by individual opinions. The arms of France continue to maintain their reputation. She is threatened with a further trial of them by all the efforts that Austria & Prussia at least can make. Spain is disposed to be neutral; but would fain make the preservation of Louis a condition. You will find by the inclosed paper that his fate must ere this have been decided, by an appeal to the judgment of the Nation. With every sentiment of esteem & attachment I am Dr. Sir Yrs.
Js. Madison Jr.
